DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to the Office’s communication of November 27, 2020.  Claims 1-6, 9-17, 20-22, and 25-26 are pending and have been examined.  

Allowable Subject Matter
2.	Claims 1-6, 9-17, 20-22, and 25-26 are allowed in view of PTAB decision rendered 11/27/2020.

3.	The following is an examiner’s statement of reasons for allowance for the Claims.  
	The claimed invention pertains to a system and method for processing an online application for a payment instrument is described, in which user details are received, a payment instrument is assigned based on the received user details, wherein the payment instrument is associated with unique identifying data, and the user is informed of the assigned payment instrument by transmitting a first portion of said unique identifying data via a first communication channel, and transmitting a second portion of said unique identifying data via a second communication channel different to the first communication channel.

4.	The specification does not appear to have written description support for claim 1. For example, the limitation “generate an identifier uniquely associated with a user…” is  unique web page hosted by the secure portal module 22 of the payment card issue…” However, this is not the same as “generated an identifier uniquely associated with a user…” Para 22 recites “The card details also include a three digit Card Verification Value (CVV) 19b that is generated based on the card number 19a and the expiration date 19c…” However, as it is a three digit number with at most 10*10*10 possibilities that number is not unique. Further while, para 29, describes a “payment card application module” generating a payment card number, there is not a connection between the claimed “identifier” and a “payment card number”, at least because the payment card number is not broken up into a first and second portion. 

5.	Examiner cites relevant non patent-literature Hany et al. SecureSMSPay: Secure SMS Mobile Payment model 20-23 Aug. 2008 Published in 2008 2nd International Conference on Anti-counterfeiting, Security and Identification. 

6.	Hany discloses a secure mobile payment model suitable for macro transactions that compromise cost, simplicity, security, and performance of transaction, with minimum number of cryptography key usages, and less encryption/decryption operations compared to other models. This model can use symmetric and asymmetric cryptography without the need of trusted 3rd parties or even PKI complexity. It is based 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692